Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 1 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 2 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 3 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 4 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 5 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 6 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 7 of 8
Case 19-11359-jkf   Doc 1   Filed 03/05/19 Entered 03/05/19 12:53:01   Desc Main
                             Document     Page 8 of 8
